2:21-cr-00600-MBS   Date Filed 09/10/21   Entry Number 1   Page 1 of 7




                                             2:21-cr-600
2:21-cr-00600-MBS   Date Filed 09/10/21   Entry Number 1   Page 2 of 7
2:21-cr-00600-MBS   Date Filed 09/10/21   Entry Number 1   Page 3 of 7
2:21-cr-00600-MBS   Date Filed 09/10/21   Entry Number 1   Page 4 of 7
2:21-cr-00600-MBS   Date Filed 09/10/21   Entry Number 1   Page 5 of 7
2:21-cr-00600-MBS   Date Filed 09/10/21   Entry Number 1   Page 6 of 7
2:21-cr-00600-MBS   Date Filed 09/10/21   Entry Number 1   Page 7 of 7
